Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered July 7, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years to be executed as a sentence of parole supervision, unanimously affirmed.
Since defendant failed to comply with the terms of the initial plea agreement providing for dismissal of the indictment upon successful completion of a drug program, he was not entitled to dismissal. We conclude from the totality of the record that he did not successfully complete the program.
We perceive no abuse of sentencing discretion. The court extended considerable leniency to defendant by directing that his sentence be executed as a parole supervision sentence pursuant to CPL 410.91. Concur — Nardelli, J. P., Wallach, Lerner and Rubin, JJ.